DETAILED ACTION
1.	This communication is in response to the request for continued examination filed on 1/4/2021. After a thorough search and examination of the present application examiner withdrawing the double patenting rejection and in light of the prior art made of record, claims 21, and 23-41 (renumbered as 1-21) are allowed.


Reasons for allowance
2.	The prior art does not teach or fairly suggest storing the evaluated policy data in a second database object after generating the evaluated policy data, applying a plurality of changes to the policy data stored in the first database object in response to applying the plurality of changes, generating reevaluated policy data so that the reevaluated policy data reflects the plurality of changes, wherein the generating of the reevaluated policy data includes blocking a different operation’s access to the portion having the policy data while permitting access to remaining portions of the content.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        May 8, 2021